Citation Nr: 1235429	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  12-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to June 1944 and from June 1947 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

In this case, the Veteran is service-connected for residuals of undifferentiated spindle cell and epithelioid malignant neoplasm of the scalp (rated as 100 percent disabling until February 28, 2011, and as 50 percent disabling since March 1, 2011); residuals of prostate cancer (rated as 20 percent disabling until January 17, 2011, and as 40 percent disabling since January 18, 2011); posttraumatic stress disorder (PTSD) (rated as 30 percent disabling during the pendency of the appeal); lumbar degenerative disc disease (rated as 20 percent disabling during the pendency of the appeal); left great toe fibrous ankylosis (rated as noncompensably disabling prior to January 18, 2011, and as 20 percent disabling since January 18, 2011); right ankle fracture (rated as 10 percent disabling during the pendency of the appeal); hypertension (rated as 10 percent disabling during the pendency of the appeal); bilateral hearing loss (rated as noncomensably disabling prior to January 23, 2009, and as 10 percent disabling since January 23, 2009); tinnitus (rated as 10 percent disabling during the pendency of the appeal); hemorrhoids (rated as noncompensably disabling during the pendency of the appeal); erectile dysfunction (rated as noncompensably disabling during the pendency of the appeal); and coronary artery disease (rated as 10 percent disabling since January 23, 2009; 30 percent disabling since April 21, 2011; and as noncompensably disabling since September 1, 2012).  The combined ratings for compensation purposes are 100 percent disabling since January 23, 2009; 90 percent disabling since March 1, 2011; 100 percent disabling since April 21, 2011; and 90 percent disabling since September 1, 2012.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining or retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.   38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19 (2011).

The Veteran was afforded various VA examinations during the pendency of the appeal for the purpose of evaluating his claims for service connection and increased ratings for various disabilities.  

At a July 2011 VA psychiatric examination, a VA examiner noted that the Veteran reported that he "never missed a day of work" while employed and that his PTSD did not cause him difficulties while employed.  The examiner stated that the Veteran was a full time Army Colonel and was able to "take it out" on his soldiers and was able to "yell at them all day" because it was his right as a Colonel.  The Veteran indicated that his PTSD symptoms may have contributed to more difficulties while employed if he had been in a lower-ranking position.  The examiner concluded that the Veteran's symptoms of PTSD have not limited his ability to maintain gainful employment even though his relationships have been affected.  The examiner reiterated the Veteran's view that his PTSD symptoms did not significantly impact his ability to work because he was able to "yell at his soldiers all day."  The examiner concluded that the Veteran's PTSD symptoms would have affected his employment more significantly if he had held a lower rank.  

At a November 2011 VA general medical examination, an examiner indicated that following a review of the medical records, a physical examination of the Veteran, and a verbal history from the Veteran, the conditions of scars of the scalp, the left first toe, prostate cancer, erectile dysfunction, hypertension and hemorrhoids would not affect or impose work restrictions in the fields of labor requiring light and heavy manual labor and would not restrict the Veteran's ability to lift, pull or carry light and heavy loads for prolonged and short periods of time.  The conditions of scars of the scalp, the left first toe, prostate cancer, erectile dysfunction, hypertension, right ankle, and hemorrhoids would not affect or impose work restriction in fields of labor including sedentary jobs and would not affect his reliability, productivity, ability to concentrate, follow instructions, or ability to interact with co-workers and supervisors.  The conditions of lumbar spine and right ankle would affect or impose work restriction in fields of labor requiring light and heavy manual labor and would restrict the Veteran's ability to lift, pull, or carry light and heavy loads for prolonged and short periods of time.  The conditions of the lumbar spine would affect or impose work restrictions in fields of labor including sedentary jobs and would affect his reliability, productivity, ability to concentrate, follow instructions, [and] ability to interact with co-workers and supervisors.  

At a November 2011 VA audiometric examination, the examiner opined that hearing loss in and of itself does not preclude an individual from obtaining gainful employment.  She further stated that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  She reported that many people with the Veteran's degree of hearing or worse function well in many occupational settings.  However, she noted that the Veteran's hearing loss would cause some problems depending on the vocation.  She indicated that he may have trouble working well in very noise environments and in environments which require him to often use non-face-to-face communications equipment (such as speakers, intercom, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and plings").  

The same November 2011 VA audiometric examiner also indicated that although the Veteran's tinnitus may impact his concentration and may interrupt sleep, it should not preclude him from obtaining gainful employment in and of itself.  She stated that severe tinnitus is rare and would usually be accompanied by other symptoms such as insomnia, depression, anxiety, hopelessness, cognitive distortions, and sometimes suicidal ideations.  The examiner indicated that the other manifestations would usually lead to unemployability not the tinnitus itself.  She concluded that an audiologist is not qualified to comment on the psychological manifestations of tinnitus. 

The various VA opinions of record are inadequate for various reasons.  The July 2011 VA psychiatric examiner failed to offer any opinion as to the impact of the Veteran's PTSD on his ability to maintain gainful employment.  The examiner repeated the Veteran's report of his symptoms verbatim and did not make any finding with regard to the Veteran's current symptoms of PTSD and their impact on his employability.  The November 2011 VA general medical examiner found that  many of the Veteran's service-connected disabilities (specifically scars of the scalp, the left first toe disability, prostate cancer, erectile dysfunction, hypertension and hemorrhoids) did not have any impact on his ability to maintain gainful employment and also that the conditions of lumbar spine and right ankle would affect or impose work restriction in fields of labor requiring light and heavy manual labor, sedentary jobs, and would affect his reliability, productivity, ability to concentrate, follow instructions, and ability to interact with co-workers and supervisors.  The examiner failed to specifically indicate whether or not the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Finally, the VA audiologist indicated that the Veteran's hearing loss would cause some problems depending on the vocation and tinnitus should not preclude the Veteran from obtaining gainful employment.  However, she noted that severe tinnitus can be accompanied by psychiatric symptoms which should be evaluated by a mental health specialist.  Consequently, it is unclear whether hearing loss and tinnitus renders the Veteran incapable of securing or following a substantially gainful occupation.  None of the examinations of record include consideration of the Veteran's service-connected coronary artery disease on his employability.  In order to properly assess the Veteran's claim of entitlement to a TDIU, an additional VA examination with etiological opinions should be obtained.    

VA outpatient treatment records dated through March 2012 have been associated with the paper claims file and Virtual VA file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2012 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any additional relevant non-VA evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated since March 2012.  

2.  Request that the Veteran identify any non-VA medical records that are relevant to the claim and that are not already of record.  With appropriate authorization from the Veteran, any other relevant records identified by him should also be obtained and associated with the claims file, if available.  Any negative responses should be associated with the claims file. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for the appropriate VA examination(s) for his TDIU claim.  The claims file should be made available to the examiner for review in conjunction with the examination(s) and such review should be noted in the examination report(s).  The examiner should specifically indicate whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (i.e., residuals of undifferentiated spindle cell and epithelioid malignant neoplasm of the scalp; residuals of prostate cancer;  posttraumatic stress disorder; lumbar degenerative disc disease; left great toe fibrous ankylosis; right ankle fracture; hypertension; bilateral hearing loss; tinnitus; hemorrhoids; erectile dysfunction; and coronary artery disease) either individually or in conjunction with one another.  The examiner must provide an opinion as to the impact of the service-connected disabilities on the Veteran's employability without consideration of the nonservice-connected disabilities and age. 

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  After completion of the above development, ensure that the examination report is adequate, and if not send the report back as insufficient.  Then, readjudicate the Veteran's claim for a TDIU, to include consideration of whether extraschedular consideration is warranted. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



